Citation Nr: 0811765	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  00-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic folliculitis of the scalp with alopecia.





ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to August 
1981 and from May 1984 to April 1999.

This matter comes before the Board of Veterans Appeals (Board 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
folliculitis of the scalp, uterine fibroids, and tinea pedis.  
A 30 percent rating was assigned for folliculitis, and 
noncompensable ratings were assigned for uterine fibroids and 
tinea pedis.  While the appeal was on remand, service 
connection was granted for disfigurement of the head with a 
separate 30 percent rating, effective retroactively to May 
1999.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless she 
expressly indicates otherwise).  As the veteran did not file 
a notice of disagreement to this decision, this issue is not 
before the Board.

The veteran requested a Board Hearing at the local RO, which 
an August 2003 RO letter informed her was scheduled for 
September 19, 2003.  There is no indication in the claims 
file that she did not receive the letter, or any evidence 
that the U.S. Postal Service returned it to VA as 
undeliverable.  The veteran failed to appear for her 
scheduled hearing, and there is no evidence of her having 
requested that the hearing be rescheduled.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2007).

The appeal was remanded in October 2003 for corrective notice 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002) and additional 
development.  In an April 2007 decision, the Board denied the 
veteran's appeal of the initial ratings of her uterine 
fibroids and tinea pedis.  The Board also-again, remanded 
the skin claim to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, for compliance with the prior 
remand, see Stegall v. West, 11 Vet. App. 268 (1998), as well 
as additional development.  The RO completed the sole 
directive not completed for the prior remand, as well as the 
additional development directed in the 2007 remand, granted 
the separate rating for disfigurement noted above, and 
returned the case to the Board for further appellate review.


FINDING OF FACT

The veteran's chronic folliculitis, with alopecia has not 
manifested with ulceration, extensive exfoliation, or 
crusting, or systemic or nervous manifestations along with 
the symptoms just enumerated.  Neither has it manifested over 
more than 40 percent of the entire body or exposed area 
affected.


CONCLUSION OF LAW

The requirements are not met for an initial rating in excess 
of 30 percent for chronic folliculitis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7899-
7806  (2007); § 4.118, Diagnostic Codes 7800, 7899-7806 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, have been met.  For an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The veteran's claim was received, and the initial favorable 
decision rendered, prior to the enactment of the VCAA.  A 
June 2002 RO letter provided initial VCAA notice to the 
veteran.  Pursuant to the 2007 remand, a then comprehensive 
VCAA notice was provided her in a May 2007 letter.  It 
informed her of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by a claimant, and 
notice of what part VA will attempt to obtain, as well as the 
need to submit all pertinent evidence in her possession.  It 
also provided adequate notice of how disability ratings and 
effective dates are assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The May 2007 letter did not reiterate the rating criteria 
applicable to the veteran's claim verbatim.  It did, however, 
specifically refer the veteran to the prior Statement of the 
Case and Supplemental Statements of the Case provided her, 
which included the specific rating criteria and how they 
applied to her claim.  Further, her claim was readjudicated, 
as shown in the November 2007 Supplemental Statement of the 
Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
Statement of the Case or Supplemental Statement of the Case, 
is sufficient to cure a timing defect).

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, she was 
afforded a full and meaningful opportunity to participate in 
the adjudication of the claim.  She was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording her VA 
examinations.  There is no assertion from the veteran, or any 
indication in the claims file, that there is additional 
evidence to be obtained in support of this claim.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the veteran has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's skin disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Analysis

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2007).  Upon the initial grant of service 
connection, the RO rated the veteran's folliculitis 
analogously under the criteria for eczema, which is rated 
under Diagnostic Code 7806.  Under the criteria in effect at 
the time, a 30 percent rating was warranted where there were 
findings of exudation or constant itching, extensive lesions, 
or marked disfigurement.  Where the disorder manifested with 
systemic or nervous manifestations along with the symptoms 
just enumerated, or the pathology was exceptionally 
repugnant, a 50 percent rating was warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

The August 1999 examination report notes the veteran told the 
examiner that she had migraine-type tenderness over her 
scalp, and that it hurt, burned, and itched.  On a scale of 1 
to 10, she assessed the severity as 6/10-and on some days, 
10/10.  For the then prior four years, she told the examiner, 
she had been on Doxycycline twice daily and sulfur-based 
shampoo, both of which basically did nothing.  She continued 
to experience hair loss and the other symptoms she noted.  
She denied that it was detrimental to her daily activities, 
except that it was constantly there, and it particularly 
bothered her husband.

Physical examination revealed folliculitis in the scalp area 
which were papular.  None of them were draining, but there 
were multiple papular lesions which were painful to touch.  
They were reddened, but no extra warmth was noted, and the 
examiner noted the veteran had significant hair loss over the 
top part of her scalp.  The diagnosis was severe folliculitis 
of the scalp, with hair loss, pain, and itching.  The 
examiner also noted that it was not controlled by medication.

The findings at the 1999 examination show that the veteran's 
skin disorder did not meet or approximate the criteria for 50 
percent rating, as there were no findings of nervous 
manifestations nor did the examiner assess the pathology as 
excessively repugnant.  38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (2001).  This is not to minimize the impact of the 
disorder on the veteran's sense of self-image, but an 
assessment of whether it met the criteria for the next higher 
rating.  The Board also finds that the findings on 
examination did not show a higher rating was approximated 
under Diagnostic Code 7800, which rates scars of the head, 
face, or neck.  To approximate a 50 percent rating under 
those criteria for disfiguring scars of the head, face, there 
must have been a complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement. There must also have been tissue 
loss and cicatrization, marked discoloration, color contrast, 
or the like, in order to increase it to a 80 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  Thus, the veteran's 
skin disorder of her scalp more nearly approximated a 30 
percent rating as of the 1999 examination.  38 C.F.R. § 4.7.

In her December 1999 Notice of Disagreement, the veteran 
asserted that she merited a higher rating, as her scalp skin 
disorder required daily medication and recurring care from a 
dermatologist, the severe pain and discomfort, and that her 
hair loss was such that she was required to wear a hair piece 
to conceal her bald spots.

In a January 2000 report, Dr. Musick, one of the veteran's 
private care providers, noted he treated her in September 
1999 and in January 2000 for a chronic scalp disorder.  A 
review of her records noted consistently revealed a normal 
scalp appearance but with extensive hair breakage and 
symptoms of itchy, tender scalp.  A 1996 skull X-ray showed 
scalp thickening and biopsy that same year revealed chronic 
follicular inflammation with scarring.  Dr. Musick noted the 
veteran's symptoms improved with topical Lidex solution and 
oral Minocycline, but the veteran's condition relapsed 
whenever the treatment was discontinued but always improved 
while she was on the treatment.

Dr. Musick noted that his examinations in September 1999 and 
January 2000 revealed a normal scalp without clinical 
evidence of scarring or inflammation.  The veteran had 
numerous short, broken-off hairs approximately one inch long 
on her crown.  She wore a hair piece for appearance, and she 
complained of headaches, painful scalp, and itch.  She told 
him that her hairs broke when she scratched.  He opined the 
veteran's clinical history and test results, and response to 
therapy, were most consistent with chronic scalp 
folliculitis, and he expected it to be a chronic problem that 
required constant therapy.  Her current medications were 
Doxycycline 100 mg, twice daily, Nizoral shampoo QOD, Allegra 
60 mg, twice daily, and Cleocin-T solution twice daily as 
needed.

The veteran was afforded another VA examination in July 2002.  
The examination report, however, notes she told the examiner 
she was wearing a permanent wig which she could not remove.  
She was only able to show the examiner a localized area of 
the vertex of her scalp, which she told him was the worse 
area.  The examiner noted no active lesions, but there was 
diffuse incomplete alopecia of the vertex of the scalp.  The 
veteran also told the examiner her scalp was very sensitive, 
and she could not comb her hair.  The examiner diagnosed 
chronic folliculitis of the scalp with secondary alopecia.  
The Board finds that the limited clinical findings noted do 
not meet or approximate a rating higher than 30 percent as of 
July 2002.

Effective August 30, 2002, the skin rating criteria changed.  
Under such circumstances, the regulation as it existed prior 
to the change is applicable to the veteran's claim for the 
period prior to the date of the regulatory change, and the 
revised regulation is applicable from the effective date of 
the change forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  The January 2003 Supplemental Statement of the 
Case informed the veteran of the change in criteria, which 
implemented objective criteria for rating scars and other 
skin symptomatology.
Under the current criteria, eczema which manifests over more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected; or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required the prior 12-month 
period, warrants a 60 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  The limited findings at the 
July 2002 examination did not show any of these symptoms to 
have existed; so, as of August 30, 2002, the veteran's 
folliculitis did not meet or approximate a 60 percent rating 
as of the effective date of the current criteria.

The current criteria also implemented objective criteria for 
scars of the head, face, or neck.  An 80 percent rating is 
warranted where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or, 
with six or more characteristics of disfigurement.  A 50 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or, with four or five characteristics of 
disfigurement.

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.). Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). Skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

The Board remanded in October 2003 for another examination 
and photographs of the veteran's skin disorder.  The March 
2005 examination report notes an extensive review of the 
claims file by the examiner and that, upon her initial 
presentation, she told the examiner she was wearing a hair 
weave which normally would not be removed for four months.  
She and the examiner agreed to reschedule, and the veteran 
returned in May 2005.  The examiner noted an extensive review 
of the claims file.  She told the examiner tenderness 
prevented her from combing her hair.  Her treatment had 
consisted of systemic antibiotics, though nothing really 
worked.

Physical examination revealed diffuse flat scarring which 
resulted in patchy hair loss over the entire vertex of the 
scalp.  There was extensive hair breakage, with many hairs 
approximately one inch in length.  The skin visible through 
her thinning hair was abnormally shiny (from scarring), with 
areas of hypopigmentation.  Small scarified follicular 
papules were noted, but there was no erythema, warmth, or 
draining of lesions.  The entire vertex of the scalp was 
diffusely tender to palpation, with a boggy induration, which 
indicated a chronic active pathological process.  Photographs 
were not taken because the veteran had to leave to catch a 
flight.  The examiner rendered a diagnosis of severe chronic 
folliculitis of the scalp with hair loss, pain, and itching.

In response to specific questions of the remand, the examiner 
noted that there was no ulceration, crusting, or exfoliation 
(indicating an epidermal locus or pathology-though there was 
evidence of a chronic active pathological process.  There was 
no evidence of systemic manifestations (e.g., fever or weight 
loss).  With the hair weave removed, the disorder was 
significantly disfiguring.  The folliculitis involved two 
percent of the total body surface area and 15 percent of the 
total exposed area of the body.  As noted, her medication was 
an oral antibiotic.  The examiner noted that the veteran's 
extensive hair breakage could also be due to the hair weave, 
and her resulting disfigurement was moderate to severe.  The 
involved area of the entire vertex of the scalp exceeded six 
square inches.  The examiner explained that induration was a 
distinctive texture which indicated abnormal collection of 
fluid deeper in the dermis.  That component was the key 
evidence that the veteran manifested an ongoing chronic, 
active pathological process.

As earlier noted in the Introduction, upon receipt of the 
2005 examination report, a November 2006 rating decision 
granted service connection for disfigurement of the head with 
a separate 30 percent rating, effective retroactively to May 
1999.

Although the color photographs were not taken due to the 
actions of the veteran, the Board remanded the case again in 
2007 for compliance with that directive.  See Stegall, supra.  
She was reexamined by the same examiner in June 2007.

The June 2007 examination report notes the hair weave 
referenced at the 2005 examination was changed quarterly, but 
as of the 2007 examination the veteran was wearing a regular 
wig in place of the hair weave.  The veteran noted that, 
although her hair was fuller, her scalp remained tender to 
touch, which the examiner noted he could not corroborate.  
She denied any open wounds or ulceration, crusting, or 
discharge, from her scalp, and there were no systemic 
manifestations.  She also denied any history of skin cancer.  
During the prior 12 months she had used a topical steroid, 
but she had not used any systemic cortico-steroids.  She told 
the examiner she purposely under dosed her Doxycycline to 
reduce its side effects.  She tried stopping it completely, 
but the itching worsened; so, she opted for the lower dose of 
once every other day versus twice daily.

The examiner noted that the veteran appeared less anxious and 
happier overall, as compared to the 2005 examination, and she 
confirmed that she had an improved feeling of well-being.  
Upon removal of her wig, the examiner noted the most striking 
finding was the presence of the veteran's own natural long 
hairs of at least six inches in length.  Her hair was well-
groomed and combed.  The broken hairs seen at the 2005 
examination were notably absent, and the patchy areas of 
scarring and permanent hair loss were less conspicuous and 
less disfiguring.  There was no erythema, warmth, 
ulcerations, or draining lesions.  The folliculitis and 
resulting scarring involved two percent of the total body, as 
well as the exposed area affected.

With her hair parted, scarred areas of the scalp were 
appreciated.  They were of various shapes and sizes, ranging 
from 0.5 cm to 2.5 cm, and they were characterized by loss of 
hair.  Some were flat, smooth, and shiny with 
hypopigmentation, and some were popular with one mm of 
elevation.  On palpation, the vertex had a boggy edema with 
mild tenderness, but less tender than at the 2005 
examination.  The scars were superficial and not adherent to 
the underlying subcutaneous tissue, there was keloid 
formation, and there was slight induration in the scarred 
areas.  The examiner assessed them as mild to moderately 
disfiguring but less than at the 2005 examination due to 
better coverage of her own natural hair.  The examiner noted 
that the disfigurement was not grossly distorting or 
asymmetrical, and the areas of alopecia were also less 
conspicuous than at the 2005 examination.

The November 2007 Supplemental Statement of the Case notes 
the RO found a higher rating was not met or approximated for 
either the folliculitis or disfigurement of the head, 
especially in light of the findings at the June 2007 
examination.  The Board finds likewise, regardless of whether 
the prior or current criteria are considered.  As concerns 
the veteran's folliculitis, the findings on examination 
specifically noted the absence of any ulceration, extensive 
exfoliation, or crusting,.  While the examiner noted 
anxiousness at the 2005 examination, there were no systemic 
manifestations or any of the other required symptoms.  
Further, the examiner did not assess her disfigurement as 
exceptionally repugnant.  Thus, a 50 percent rating is not 
met or approximated under the prior criteria, even after 
August 30, 2002.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2001).  The veteran's skin disorder did not even 
remotely approximate disfigurement of the head, face, or 
neck, under the prior criteria, as there were no findings of 
complete or exceptionally repugnant deformity of one side of 
the fact, or marked or repugnant bilateral disfigurement.  
Id., Diagnostic Code 7800.  As set forth above, all of the 
veteran's symptomatology is on her scalp and is concealable 
with either a wig or hair weave.

Under the current criteria, the veteran's folliculitis was 
found to affect two percent of her total body area and 15 
percent of her exposed affected area, which is well shy of 
the more-than-40 percent required for a 60 percent rating.  
38 C.F.R. § 4.7.  Similarly, the findings on examination at 
the 2005 and 2007 examination noted the presence of only 
three characteristics of disfigurement: elevation of 
scarring, hypopigmentation, and shiny skin texture, both of 
the latter two exceeding six square inches.  None of the 
other symptomatology that warrants a 60 percent rating were 
present.  Standing alone, at least four or five 
characteristics of disfigurement are needed for a 50 percent 
rating, and six or more for an 80 percent rating.  Thus, the 
veteran's disfigurement of the head more nearly approximates 
a 30 percent rating, and has manifested at that level 
throughout the appeal period.  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7800.

The color photographs taken at the 2007 examination reveal 
the small areas of hypopigmentation, but the other 
symptomatology noted by the examiner is not apparent to the 
untrained eye of a lay person.  Thus, the Board finds the 
preponderance of the probative evidence shows the veteran's 
folliculitis and disfigurement of the head to have each more 
nearly approximated a 30 percent rating for the entire appeal 
period.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 
7899-7806 (2007); § 4.7, 4.118, Diagnostic Codes 7800, 7899-
7806 (2001).

The Board finds the 2007 examination indicated the veteran's 
scalp disorder had improved significantly as compared to the 
2005 examination.  Further noted is the fact that the veteran 
purposely under dosed on her medication.  Thus, it is not 
that her symptoms are not responsive to the prescribed 
medication when taken at the prescribed dosage.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim for higher ratings, however, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to an initial rating higher than 30 percent for 
chronic folliculitis of the scalp with alopecia is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


